DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-19) in the reply filed on 10/03/2022 is acknowledged.  The traversal is on the ground(s) that the elected group includes methods of preparing active fractions of ECM and compositions thereof and that methods of using the compositions so prepared could be examined based on search results generated from a search of the composition. Applicant asserts that there is no serious burden to the Examiner to consider the claims of Group II as well.  
This is not found persuasive because, as shown in the restriction requirement, the two different inventive groups are directed each to distinct subject matter; a reference which would anticipate or render obvious claims of one group would not necessarily anticipate or render obvious claims of another group.  The different inventions each had different main classifications, which is demonstrative of the divergent searches which would need to be conducted for each invention. Additionally, a thorough search of all non-patent literature related to each of the distinct groups would, in fact, pose a serious burden on the examiner.  
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-22 are currently pending.
Claims 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/03/2022.
Claims 1-19 have been examined on their merits.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4, 6-10 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Badylak et al (US 2008/0260831-from IDS filed 04/08/2020) in view of Naughton et al (US 2010/0047305-from IDS filed 04/09/2020).
Regarding claims 1 and 17, Badylack ‘831 teaches steps a-c of claim 1 (page 5 para 52- 53, page 14 claims 1-10) wherein the gelling is performed at a temperature above the Lower Critical Solution Temperature as per Applicant’s definition at page 12 para 47 of Applicant’s specification, but does not specifically include steps d and e for producing a soluble and a structural fraction.
Naughton teaches using both soluble and non-soluble fractions of ECM as a biological vehicle for cell delivery (page 13 para 142) and using centrifugation for the preparation of various formulations (pages 11-12 para 128-129) and that ECM compositions can be used to coat devices (page 13 para 139) and for implantation in a subject (page 13 para 139-142).
One of ordinary skill in the art would have been motivated with a reasonable expectation of success to include steps for collecting both a soluble and insoluble fraction through separation techniques like centrifugation from the ECM gel produced by Badylack ‘831 because Naughton suggests that it is desirable and beneficial to collect both these ECM fractions for beneficial therapeutic use of their bioactive factors.

Regarding claim 2, Badylak ‘831 teaches wherein the acid protease is pepsin (page 5 para 52, page 14 claim 10).
Regarding claim 3, Badylak ‘831 teaches wherein the decellularized ECM is not dialyzed prior to digestion with the acid protease (page 2 para 14, page 5 para 53 and page 14 claims 1).
Regarding claim 4, Badylak ‘831 teach wherein the ECM is suspended in saline for use as an injectable material (page 12 para 123) and Naughton teaches wherein either the soluble or non-soluble fraction of ECM can be combined with a pharmaceutically acceptable vehicle, carrier or excipient to form a pharmaceutical composition for administration (page 11 para 125). Naughton suggests a suitable vehicle includes water, saline, buffer or dextrose solution (page 11 para 125).
Therefore one of ordinary skill in the art would have been motivated to disperse or suspend the non-soluble fractions in an aqueous solution because Naughton teaches and suggests that this provides the benefit of providing a pharmaceutical composition suitable for administration. One of ordinary skill in the art would have had a reasonable expectation of success because Badylak also suggest the use of an aqueous solution, such as saline, as a carrier for ECM material.
Regarding claims 6 and 7, Naughton teaches that the soluble fraction of ECM may be processed by precipitating the active components in the media by salting out with aluminum sulfate (increasing salt concentration in the supernatant) (page 11 para 121). One of ordinary skill in the art would have been motivated with a reasonable expectation of success to include this step in the method of Badylak ‘831 because Naughton indicates that these structural active components can be further used on their own for therapeutic purposes (see formulating growth factors with liposomes at page 11 para 124).
Regarding claims 8, 9 and 10, Naughton teaches lyophilization of the soluble fraction, including the supernatant, and then later re-hydrating (reconstituting) by addition of a solution or diluent (page 11 para 119). Re-hydrating with a reduced volume of solution would provide a product with increased concentration of the growth factors as compared to the supernatant prior to lyophilization. One of ordinary skill in the art would have been motivated with a reasonable expectation of success to include this step in the method of Badylak ‘831 because Naughton indicates that lyophilization allows for preserving and/or concentrating of the factors (page 11 para 119) and this would provide the benefits of improved storage and increased control of factor concentration.
Regarding claims 15-16 and 18-19, Badylak ‘831 teaches wherein their ECM gel (biologically active fraction of ECM) is used to coat a scaffold (dispersed onto a substrate) (page 7 para 74-75) and wherein that substrate is an orthopedic implant (page 7 para 76-page 8 para 81).
Therefore the combined teachings of Badylak ‘831 and Naughton et al render obvious Applicant's invention as claimed.


Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Badylak et al (US 2008/0260831-from IDS filed 04/08/2020) in view of Naughton et al (US 2010/0047305-from IDS filed 04/09/2020) as applied to claims 1-4, 6-10 and 15-19 above, and further in view of Smestad et al (US 4,582,640-from IDS filed 04/08/2020).
Regarding claim 5, Badylak ‘831 and Naughton are silent with regard to the manner in which the ECM is dispersed in an aqueous solution.
Smestad teach methods of making and using body treating compositions comprising injectable collagen implant material (column 1 lines 17-20). After centrifugation the protein concentrations were dispersed by homogenization and loaded into syringes (column 9 lines 21-30).
One of ordinary skill in the art would have been motivated to use homogenization to disperse the concentrated protein pellets of ECM in the method of Badylak because Smestad provide evidence that this was a suitable technique for dispersing concentrated protein after centrifugation for further use as an injectable composition for therapeutic use. One of ordinary skill in the art would have had a reasonable expectation of success because Badylak ‘831 teach the resuspension of their ECM in aqueous solutions for use as an injectable material (page 12 para 123) and Naughton indicate that homogenizers are suitable for mechanical disruption of cellular material as well (page 7 para 85).
Therefore the combined teachings of Badylak ‘831, Naughton et al and Smestad et al render obvious Applicant’s invention as claimed.


Claim(s) 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Badylak et al (US 2008/0260831-from IDS filed 04/08/2020) in view of Naughton et al (US 2010/0047305-from IDS filed 04/09/2020) as applied to claims 1-4, 6-10 and 15-19 above, and further in view of Hiles et al (US 2007/0082060-from IDS filed 04/08/2020).
Regarding claims 11-14, the combined teachings of Badylak 831 and Naughton render obvious the claimed method of producing a structural fraction and a soluble fraction and a as described above, but are silent with regard to level of digestion of the ECM material.
Hiles teaches methods of making ECM containing compositions that retain both collagen and substances such as growth factors that contribute to the beneficial properties of the materials (page 1 para 2). The ECM material is digested with any suitable enzyme, including proteases such as pepsin (page 5 para 40). The ECM material is enzymatically digested for a sufficient time to produce a hydrolysate of ECM components and this time period can be extended to completely solubilize the ECM material or can be partially solubilized to produce a digest composition comprising hydrolyzed ECM components and non-hydrolyzed ECM components. The digest compositions can then optionally be further processed to remove at least some of the non-hydrolyzed components by techniques such as centrifugation (page 5 para 42). Any suitable duration of digestion can be used, such as from 2-180 hours, more typically from 24-72 hours, and the ratio of the ECM material concentration to total enzyme may range from 25 to about 125 and more typically the ratio is about 50 (page 5 para 40). He desired properties of the final product will determine the concentration of the enzyme to be used, the duration of the digestion and the amount of tissue to be digested (page 5 para 40). 
Since the teaching of Naughton renders obvious the selection of parameters that produce both a solubilized ECM fraction and a structural ECM fraction (non-soluble) as described above, one of ordinary skill in the art would have been motivated to select a partial digestion of the ECM material in the method of Badylak ‘831 as to avoid completely digesting the ECM into only a solubilized fraction. One of ordinary skill in the art would have been motivated to select a digestion time and ratio of ECM to enzyme that would allow for partial digestion that is less than completely digested as this would allow for both a solubilized fraction and a non-soluble, structural fraction which Naughton indicates have beneficial uses and therapeutic applications. Naughton teaches that hyaluronic acid is a beneficial component of ECM that can be used to coat implantable devices (page 14 para 147) and other therapeutic applications (page 16 para 165) and therefore one of ordinary skill in the art would have been motivated to apply digestion parameters that leave hyaluronic acid as minimally digested as possible so as to retain its therapeutic activity in the digested ECM. One of ordinary skill in the art would have had a reasonable expectation of success because Badylak ‘831, Naughton and Hiles are all digesting ECM material with enzymes for the collection of bioactive fractions for therapeutic use.
Therefore the combined teachings of Badylak ‘831, Naughton et al and Hiles et al render obvious Applicant’s invention as claimed.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347. The examiner can normally be reached 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA J. SCHUBERG
Primary Examiner
Art Unit 1631



/LAURA SCHUBERG/           Primary Examiner, Art Unit 1631